Citation Nr: 0941003	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-12 692	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for gastrointestinal 
disorder.

4.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional right knee disability 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment rendered in connection with total knee 
replacement surgery performed in August 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from May 1951 to April 1956.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Tiger Team Special 
Processing Unit in Cleveland, Ohio, that denied the 
appellant's claims of entitlement to service connection for a 
right ankle disorder, a left ankle disorder, and a stomach 
disorder, as well as his claim for disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional right 
knee disability claimed to be the result of VA medical 
treatment rendered in connection with total knee replacement 
surgery performed at a VA medical center (VAMC) in August 
2002.  Jurisdiction of the case, however, remains with the 
Regional Office (RO) in Houston, Texas.

In June 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript is of record.  

At that hearing, the appellant submitted a written waiver of 
RO consideration of additional medical evidence.  See 
38 C.F.R. §§ 19.37, 20.1304.  However, it appears that the 
evidence submitted is duplicative of records in the claims 
file.  In any case, as the matter is being remanded, the RO 
will be able to review the additional evidence.

The issue of entitlement to benefits for additional right 
knee disability under the provisions of 38 U.S.C.A. § 1151 is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the Veteran.  




FINDING OF FACT

On June 26, 2009, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal as to the 
issues of entitlement to service connection for a right ankle 
disorder, a left ankle disorder, and a gastrointestinal 
disorder.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issues of entitlement to service 
connection for a right ankle disorder, a left ankle disorder, 
and a gastrointestinal disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

On June 26, 2009, the appellant was afforded a Board 
videoconference hearing.  A transcript of the hearing 
testimony has been associated with the claims file.  The 
transcript of the hearing shows that the appellant withdrew 
his appeal for his claims of entitlement to service 
connection for a right ankle disorder, a left ankle disorder, 
and a stomach disorder.  That oral statement, when 
transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  Furthermore, the appellant also submitted a 
written statement to that effect.

The appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for a right ankle disorder, 
a left ankle disorder, and a gastrointestinal disorder.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to any one of those three 
particular issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of those three service 
connection claims and each one of those three service 
connection claims is dismissed.


ORDER

Each appeal for the issues of entitlement to service 
connection for a right ankle disorder, a left ankle disorder, 
and a gastrointestinal disorder is dismissed.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The appellant's 38 U.S.C.A. § 1151 claim was filed in 
November 2004.  Effective for all claims filed on or after 
October 1, 1997, 38 U.S.C.A. § 1151 provides that 
compensation under chapter 11 of title 38 of the United 
States Code shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished to the veteran under any law 
administered by the Secretary of VA, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability was - 

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

Review of the evidence of record indicates that the appellant 
underwent a right total knee arthroplasty (TKA) in a VA 
medical facility in August 2002.  An August 22, 2002, pre-
operative orthopedic note states that a physician discussed 
with the appellant the risks of surgery, including infection, 
pain, damage to blood vessels/nerves/tendons, fracture, and 
need for more surgery.  The appellant had a normal 
postoperative course and, with physical therapy, was able to 
ambulate more than 100 feet with a walker.  He was discharged 
on September 4, 2002.  At that time he was noted to be in 
good condition, and he was instructed to follow-up in the 
Orthopedics Clinic, including to report in seven days for 
staple removal.  The appellant was provided with medications 
at the time of his discharge, including Coumadin and pain 
medication.  

In April 2003, the appellant reported that he was doing well.  
Physical examination of the right knee revealed a well healed 
surgical scar.  There was no erythema, warmth, or effusion.  
In August 2003, he reported right knee pain that came and 
went.  This pain was mostly associated with increased 
activity, as was swelling of the right knee.  On physical 
examination of the right knee, there was mild warmth, but no 
effusion.  Follow-up was scheduled in six months. 

In February 2004, the appellant was seen complaining of pain 
which had started about six months after the surgery, with 
progression of symptoms of pain and swelling.  He denied 
fevers and chills.  Physical examination of the right knee 
revealed mild warmth, moderate effusion, and no erythema.  
The differential diagnosis was degenerative joint disease 
versus infection.  Three weeks later, it was apparent that 
the appellant had tibial loosening, but the question of 
infection still had not been addressed. 

A March 31, 2004, clinical assessment noted that the 
appellant's right knee swelling and pain were most likely due 
to infection, but that aseptic loosening was possible.  A 
week later, it was concluded that he had a coagulase negative 
Staphylococcus (CNS) infection of the right knee.  In January 
2005, the appellant underwent a procedure to fuse the right 
knee.  (Another TKA was precluded because of the CNS 
infection.)  As noted in the November 2005 VA examination 
report, he was left with continued severe right knee pain 
with moderate instability.  The examiner also noted the 
suggestion of continued infection in the right knee.

The appellant is seeking compensation for additional right 
knee disability claimed as due to the right knee replacement 
surgery performed at a VA facility in August 2002.  He 
contends that said additional disability was caused 
by/related to that surgery.  The appellant also asserted 
during his June 2009 videoconference hearing that the CNS 
infection of his right knee was the result of non-sterile 
conditions in the operating room, by transfer from the 
surgeon, or from the surgical instruments.  In the 
alternative, he has indicated that the VAMC sent him home in 
September 2002 without proper treatment for the surgical 
wound, resulting in a CNS infection which remained 
undiagnosed and untreated until April 2004.  He further 
contends that his current right knee disability and his 
current need for a wheelchair are due to that lack of 
treatment and/or a nosocomial infection (e.g., a hospital-
acquired infection, per Stedman's Medical Dictionary, 26th 
ed., 1995, at 1220) acquired during his August-September 2002 
VA hospital stay.

Although the appellant was afforded a VA orthopedic 
examination in November 2005, pertinent medical questions 
required to be answered to adjudicate his 38 U.S.C.A. § 1151 
claim, including questions discussed above, were not 
answered.  The examiner did not provide any explanation or 
rationale for his "feeling" that VA care was not negligent 
or at fault, and he did not discuss any of the post-surgical 
findings of record.  Furthermore, while the appellant was 
clearly informed that infection was an attendant risk of his 
August 2002 surgery, the examiner stated that infection 
after/during surgery is an event not reasonably foreseeable.  
In addition, the examiner never addressed the question of 
whether or not the appellant's current condition would have 
been less severe if the infection had been diagnosed and 
treated before April 2004.  

Because the concept of foreseeability in the VA claims 
process for section 1151 claims is complex, the Board will 
reiterate that, in order to constitute a qualifying 
additional disability, the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment, or examination, or (2) an event not reasonably 
foreseeable.

As to the latter, underlined criterion, although this case is 
not a medical malpractice action seekingmoney for tort 
damages , but rather a claim for monthly VA disability 
benefits, we note that the distinction between foreseeability 
and nonforeseeability is analogous to the concept in such 
actions.  In other words, if medical treatment presents the 
risk of possible, but rare, adverse results or side-effects 
known to the provider, then such an outcome is foreseeable, 
even though unlikely.  In such an instance, the patient, by 
giving his informed consent to the treatment, accepts that 
the unwanted result may occur even if the treatment is 
properly administered.  On the other hand, if a result occurs 
which was not foreseeable by the provider or the patient, 
then the law authorizes payment of benefits under 38 U.S.C.A. 
§ 1151 in this type of claim.

Under VA regulations, the question of whether proximate cause 
of a Veteran's additional disability or death was an event 
not reasonably foreseeable is to be determined based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361(d)(2).

In the adjudication of a claim, if an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for rating 
purposes.  38 C.F.R. § 4.2. An adequate examination must 
support its conclusion with an analysis that can be weighed 
against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 
120, 124-25 (2007).  A medical opinion that contains only 
data and conclusions cannot be accorded any weight.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this 
case, there is an absence of required opinions or conclusions 
in the November 2005 VA examination report.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Remand for an adequate VA medical opinion is 
accordingly required.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must satisfy itself that 
all notification and development action 
required by 38 U.S.C. A. § § 5102, 5103, 
and 5103A (West 2002 & Supp. 2009), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2009) and any other 
applicable legal precedent has been 
completed. 

2.  Obtain any VA inpatient and outpatient 
records not already in the claims file 
relating to treatment of the appellant's 
right knee, beginning in January 2002.  
These records should be associated with 
the claims file, with documentation of any 
inability to secure them.  The appellant 
and his representative should also be 
informed of any negative results.

3.  Then, arrange for review of the 
appellant's records by a VA health care 
provider knowledgeable about infectious 
diseases, preferably one who has not 
examined the appellant in the past.  
Based upon review of the complete record 
on appeal, the reviewer should furnish 
opinions concerning the following:

        (a)  What were the manifestations of 
right knee pathology present prior to 
August 2002?

        (b)  What is the date of the first 
recorded manifestations of right knee 
infection?

        (c)  Did the appellant develop any 
additional identifiable right knee 
pathology due to any VA treatment 
rendered between August 2002 and April 
2004, or lack thereof?  The role of the 
appellant's concurrent medical conditions 
in the clinical course of the right knee 
infection, if any, should be discussed.

4.  In addition, the reviewer should 
address the questions of:

        (a)  whether the appellant's right 
knee coagulase negative Staphylococcus 
infection was incurred during his August 
to September 2002 VA hospital stay; 
        
        (b)  whether the appellant's right 
knee coagulase negative Staphylococcus 
infection was properly and timely 
diagnosed;
        
        (c)  whether the course of treatment 
the appellant received in connection with 
the August 2002 right TKA was in any way 
careless, negligent, lacking in proper 
skill, or reflective of error in judgment 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination - particularly 
vis-à-vis the development of an infection 
in the right knee surgical site; 
        
        (d)  whether the progression of the 
infectious process in the right knee or 
any other chronic residual of the CNS 
infection was due to the course of VA 
treatment the appellant received or due 
to the lack of proper treatment versus 
the natural progression of the infection, 
with consideration of how and to what 
extent concurrent pathology affected the 
progression of the infectious process; 
and
        
        (e)  whether the course of treatment 
the appellant received for the right knee 
CNS infection was in any way careless, 
negligent, lacking in proper skill, or 
reflective of error in judgment or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination.  

5.  Finally, the reviewer should provide 
an opinion as to whether any increase in 
the appellant's right knee pathology was 
the result of an event not reasonably 
foreseeable.  The reviewer should discuss 
whether infection during a surgical 
procedure is an event not reasonably 
foreseeable, and whether the way the 
Veteran's CNS infection developed was an 
event not reasonably foreseeable.  In 
this regard, the reviewer is referred to 
the discussion of foreseeability in the 
first three paragraphs on page 7, above.

6.  As to each of the above questions, 
the reviewer should state the conclusion 
on an at least as likely as not basis 
(i.e., to at least a 50-50 degree of 
probability).  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
If any question posed cannot be answered 
without resorting to unsupported 
speculation, the reviewer should so 
state, and explain why that is so.

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


